Citation Nr: 0831135	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-35 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 20 
percent for residuals, postoperative patellar subluxation 
with quadriceps atrophy of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1982.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation for postoperative residuals involving 
subluxation and quadriceps atrophy of the right knee.  The RO 
stated that they were continuing the 30 percent evaluation 
that had been in effect since August 1984.  The record 
indicates, however, that the veteran's right knee disability 
was evaluated at only 20 percent since August 1984.  The RO 
thereafter issued a March 2003 rating decision, which 
corrected this error and denied the veteran's claim for an 
evaluation in excess of 20 percent.

The veteran testified at an August 2004 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in December 2004 and January 2007.  In a January 2008 rating 
decision, after receiving new evidence, the RO granted a 
separate 10 percent evaluation for arthritis of the right 
knee, effective January 28, 2004, the date of an MRI finding 
of degenerative changes.  The case is once again before the 
Board for review.




FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by a history of subluxation, quadriceps atrophy, 
pain with limitation of motion, and no objective evidence of 
instability.
  
2.  The veteran has minimal arthritis in the right knee 
manifested by painful motion with no fracture or dislocation, 
and no destructive bone changes on x-ray.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals, postoperative patellar subluxation with 
quadriceps atrophy of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 556-5261 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 556-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

A May 2006 correspondence provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency when it readjudicated the 
case in a January 2008 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in the VCAA notices cited above.  
Cumulatively, the veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was not provided VCAA notice of the criteria 
necessary for entitlement to a higher disability rating such 
as in the form of a specific measurement or test result.  
VCAA notices and a May 2006 correspondence informed the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and provided examples of pertinent 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in an April 2003 statement of the case 
and January 2008 supplemental statement of the case.  The 
veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim and has 
identified relevant treatment records at the VA medical 
center which have been obtained.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The veteran's service medical records, VA treatment records, 
Social Security Administration (SSA) records, workers 
compensation records, private treatment records, VA 
examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration.  Because the RO 
issued a new rating decision in January 2008 rating decision, 
granting an increased combined 30 percent evaluation 
effective January 28, 2004, the Board will evaluate the level 
of disability both prior to and from January 28, 2004.

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id. 

Limitation of motion for the knees and legs in this case 
should be rated under Diagnostic Codes 5256, 5260-5261.  38 
C.F.R. § 4.71a (2007).

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007).  A 60 
percent evaluation is assigned for extremely unfavorable 
ankylosis of the knee, in flexion at an angle of 45 degrees 
or more; a 50 percent evaluation is assigned for flexion 
between 20 and 45 degrees; a 40 percent evaluation is 
assigned for flexion between 10 and 20 degrees; and a 30 
percent evaluation is assigned for a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Id. 

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just. 38 C.F.R. § 4.6 (2007).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

VA General Counsel's opinion VAOPGCPREC 9-98 provides that if 
a veteran is rated under Diagnostic Code 5257 for instability 
of the knee, and there is x-ray evidence of arthritis, a 
separate rating for arthritis can be based on painful motion 
under 38 C.F.R. § 4.59.  Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, established by x-ray, is deemed to be limitation 
of motion and warrants the minimum compensable fating for the 
joint, even if there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998); Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2007).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2007).

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

The Board notes that, in a precedent opinion, the VA General 
Counsel held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  

A claimant may not be compensated twice for the same 
symptomatology, as "such a result would over-compensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

VA treatment records dated from March 2002 to January 2004 
and SSA medical records reflect treatment for chronic right 
knee pain.  VA and private treatment records show that the 
veteran had a twisting injury to the right knee in October 
2003.  The veteran's knee was stable on objective testing.  
The veteran was diagnosed with a suspect medial collateral 
ligament injury.  A November 2003 note shows tenderness to 
the knee on examination.  The veteran was stable to 
varus/valgus and anterior/posterior stressing.  He had 
negative a Lachman's test and medial pain with McMurray's 
test.  The veteran had 0 degrees extension and 95 degrees 
flexion with pain at 95 degrees in the right knee.  Outside 
hospital x-rays were reviewed and showed no evidence of 
fracture, dislocation, or osteoarthritis.  The veteran was 
assessed with a right knee medial meniscus tear.  The Board 
notes, however, that a January 2004 MRI shows that there was 
no evidence of a medial meniscus tear in the right knee.   

During a December 2002 VA examination, the veteran complained 
that his right knee gave out.  At the time of the 
examination, the veteran reported that he twisted his left 
knee, and had strain and pain in the left knee.  He had 
chronic pain which was treated with a TENS unit and a brace 
to the right knee.  There was no deformity, discoloration, or 
soft tissue swelling in the right knee.  There was crepitus 
on movement.  The veteran had 90 degrees flexion, 0 degrees 
extension, and some quadriceps muscle atrophy on the right.  
There was no evidence of fracture or dislocation on x-ray.  
The joint spaces were well maintained and the patella was 
intact.  The veteran was diagnosed with chronic right knee 
pain secondary to patellofemoral syndrome.  

VA and private treatment records from January 2004 to 
December 2006 reflect continuing treatment for right knee 
pain.  VA treatment records show that the veteran wore a 
brace on his right knee.  He had flexion ranging from 90 
degrees to 120 degrees in the right knee with pain, and 0 
degrees extension.  The veteran's right knee was stable on 
varus/valgus testing.  Lachman's tests were negative.  He had 
medial joint line tenderness.  McMurray's test was positive.  

A January 2004 MRI shows that the veteran had degenerative 
changes involving the posterior horns of both menisci 
bilaterally.  There was no evidence of a tear.  

A December 2004 VA treatment report shows that the veteran 
had a negative Lachman's test in the right knee.  The knee 
was stable to varus and valgus stress.  The knee was painful 
on the medial side.  The veteran had a grossly positive 
McMurray's test medially.  X-rays demonstrated normal knees; 
however, it was noted that a January 2003 MRI showed 
degenerative changes in the posterior horns of the medial and 
lateral menisci.  The Board notes that it appears that the 
physician was referring to findings from the veteran's 
January 2004 MRI; it does not appear that a MRI was completed 
in January 2003.

A February 2005 VA treatment report indicated that while it 
was possible that the veteran had some degeneration of his 
medial meniscus, it was unlikely that he had an actual 
meniscal tear.  A September 2005 private treatment report 
diagnosed the veteran with a right knee injury, status post 
bilateral release with continued pain and limitation of 
motion due to pain with no evidence of degenerative joint 
disease on x-ray.  A December 2005 VA treatment report shows 
that the veteran had osteoarthritis in the bilateral knees.  

During the March 2006 VA examination, the examiner stated 
that the veteran had a history of old injuries to his right 
knee with subluxing patella.  He also had two surgeries on 
the right knee but still complained of pain, stiffness, and 
giving way.  He used a brace.  It was noted that the 
disability did not affect his usual job although he was 
unemployed at the time because of a left knee injury.  He 
reportedly could usually perform daily activities.  
Examination of the right knee showed pain, soreness, and 
tenderness.  He had retropatellar pain and guarding with 
motion of the patella.  The veteran had 0 degrees to 130 
degrees flexion; there was pain with motion, especially over 
the last 30 degrees.  The examiner stated that repetitive use 
did not cause increased pain or fatigability.  The knee 
appeared to be stable to medial and lateral, anterior and 
posterior drawer testing.  An x-ray of the right knee showed 
minimal arthritis, no fracture or dislocation, and no 
destructive bone changes.  A MRI scan showed some 
degenerative menisci.  The veteran was diagnosed with 
postoperative subluxing patella of the right knee. 

On March 2007 VA examination, it was noted that the veteran 
had had a history of a subluxing patella back in the 1980s 
and had two operations that had helped to a degree.  In this 
respect, since that time, he had persistent pain, aching, 
soreness, tenderness, occasional swelling and fatigability, 
and give-way.  It was noted that the veteran wore a brace on 
his knee.  The veteran worked in a sedentary capacity.  He 
reportedly could perform daily activities, although being on 
his legs for an extended period as well as climbing, 
crawling, and squatting were difficult.  The examiner stated 
that it was more likely than not that arthritis was related 
to his old injuries and subsequent surgeries.  The veteran 
had motion from 120 degrees flexion and 0 degrees extension 
in the right knee.  There was pain throughout range of motion 
of the knee, worse over the last 20 to 30 degrees of flexion.  
Repetitive use caused increasing symptomatology, with no 
change in range of motion.  There were no flare-ups noted.  
The knee was stable to medial and lateral, anterior and 
posterior testing.  

July 2007 private x-rays show that there was no fracture or 
pathology in the right knee.

The Board finds that an evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5257 where objective 
medical evidence does not reflect severe recurrent 
subluxation or lateral instability of the right knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  The December 
2002 VA examination reflects patellofemoral syndrome of the 
right knee.  The veteran used a brace.  Objective medical 
evidence does not reflect severe recurrent subluxation or 
lateral instability.  October 2003 and November 2003 
treatment reports show that the veteran's knee was stable on 
objective testing.  There was no evidence of fracture or 
dislocation on x-ray.  VA examinations reflect a history of a 
subluxing patella of the right knee.  However, essentially 
the medical evidence associated with this appeal shows a 
history of subluxation of the right patella with no current 
findings of such albeit the Board does note the veteran's 
guarding of movement as well as his subjective complaints of 
residuals of the surgeries of pain, soreness, and occasional 
swelling, fatigability, and giving way.  There is no current 
evidence of instability of the knee although the veteran 
wears a brace on the right knee and has reported that his 
right knee gives out on him.  However, VA examinations and VA 
treatment records show that the veteran's right knee was 
stable on objective testing.  Id.  As such, the Board finds 
that an evaluation in excess of 20 percent is not available 
under Diagnostic Code 5257 where objective medical evidence 
does not reflect severe recurrent subluxation or lateral 
instability of the right knee.  Id.  

The Board finds that a separate evaluation is not warranted 
under Diagnostic Codes 5260 or 5261 for limitation of motion 
of the knee.  A December 2002 VA examination shows that the 
veteran had flexion limited to 90 degrees and extension to 0 
degrees.  More recent March 2006 and March 2007 VA 
examinations reflect flexion limited to 120 or 130 degrees 
with pain over the last 20 or 30 degrees of motion.  The 
veteran had full extension to 0 degrees.  The veteran is not 
shown to have flexion is limited to 45 degrees, or extension 
limited to 10 degrees to warrant a separate compensable 
rating under Diagnostic Code 5260 or 5261, even with the 
consideration of functional loss due to pain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.59 
(2007).  Thus, prior to and from January 2004, a higher 
evaluation for limitation of motion of the right knee is not 
in order.

From January 28, 2004 (the date of MRI findings of 
degenerative changes of the right knee), an additional 10 
percent evaluation for was assigned where postoperative 
residuals of the right knee were shown to include evidence of 
arthritis with painful motion.  The Board finds that the RO 
correctly assigned an additional 10 percent evaluation for 
arthritis of the right knee.  A January 2004 MRI reflects 
arthritis in the right knee and there is objective evidence 
of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).  The veteran's 10 percent evaluation under 
Diagnostic Code 5003 was assigned with consideration of 
painful motion, where limitation of motion was otherwise 
shown to be non-compensable.  Id; DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.59 (2007).  For reasons 
outlined above, the Board does not find that from January 28, 
2004, a higher evaluation is in order based on limitation of 
extension or flexion of the right knee.

The Board has considered whether the veteran is entitled to a 
higher rating under other codes pertaining to the knee and 
leg, however, medical evidence does not reflect ankylosis of 
the knee to warrant a higher rating under Diagnostic Code 
5256.  See C.F.R. § 4.71a, Diagnostic Code 5256 (2007).  VA 
x-rays did not reflect any dislocation or deformity of the 
knee and evidence does not reflect dislocated semilunar 
cartilage or symptomatic removal of semilunar cartilage to 
warrant a higher rating under Diagnostic Codes 5258 and 5259.  
Id. at Diagnostic Codes 5258 and 5259.  Therefore, the Board 
finds that prior to and from January 28, 2004, a higher 
evaluation is not warranted for residuals, postoperative 
patellar subluxation with quadriceps atrophy of the right 
knee.

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  The 
objective medical evidence, however, does not reflect a 
degree of disability to warrant an increased evaluation for 
the veteran's right knee disability.  

 
C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's residuals, postoperative patellar subluxation with 
quadriceps atrophy of the right knee have increased to 
warrant a higher rating evaluation.  The preponderance of the 
evidence is against finding that the veteran's arthritis of 
the right knee warrants a higher rating evaluation.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.


ORDER

An increased evaluation for residuals, postoperative patellar 
subluxation with quadriceps atrophy of the right knee, in 
excess of 20 percent, is denied.

An initial separate evaluation for arthritis of the right 
knee, in excess of 10 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


